Citation Nr: 1202141	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to January 21, 2009.

2.  Entitlement to a TDIU from January 21, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1987 and from October 1989 to April 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming (RO).  

The Veteran testified at an April 2011 travel Board hearing; the hearing transcript has been associated with the claims file.  

The issue of entitlement to an increased evaluation, in excess of 30 percent for asthma was raised by the Veteran during his April 2011 Board hearing, and the Veteran noted that he had a pending claim for service connection for PTSD.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

As will be explained below, the current record warrants an award of TDIU from January 21, 2009 to the present.  However, the Veteran did not meet the schedular criteria for an award of TDIU prior to January 21, 2009, and the Board therefore lacks the authority to grant TDIU earlier than that date without first referring the issue for consideration by the Director of Compensation and Pension.  Thus, rather than delay an award of current entitlement while additional development is undertaken, the Board will award the TDIU as of January 21, 2009, and then remand the issue of entitlement to a TDIU earlier than January 21, 2009 for extraschedular consideration.
Accordingly, the issue of entitlement to a TDIU prior to January 21, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran met the schedular rating criteria for a TDIU as of January 21, 2009.

2.  The medical evidence record shows that the Veteran's service-connected disabilities alone currently preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities were met January 21, 2009.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  Additionally, disabilities of one or both upper extremities, including the bilateral factor, will be considered as one disability.  See 38 C.F.R. § 4.16(a).  

In May 2007, the Veteran filed a claim for TDIU, asserting that he was unable to work on account of his multiple service connected disabilities.  At that time, he was service connected for gastroesophageal reflux disease (GERD), rated 30 percent disabling; asthma, rated 30 percent disabling; and right and left carpal tunnel syndrome, with a combined 21 percent rating with consideration of the bilateral factor.  The Veteran was also service-connected for hypertension, sinusitis, and hepatitis C, all of which were assigned 0 percent (noncompensable) ratings.  Subsequently, the Veteran was granted service connection for tinnitus, rated 10 percent disabling.  As such, prior to January 21, 2009, the Veteran's combined disability rating was 70 percent.  However, none of his service connected disabilities was rated at 40 percent or higher at that time, even after considering the bilateral factor, and the Veteran therefore did not meet the schedular criteria for a TDIU prior to January 21, 2009.  

Even when a Veteran does not meet the schedular criteria for TDIU, a TDIU may nevertheless still be available on an extraschedular basis if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  However, the authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance, and therefore, the correct course of action for the Board where it finds that entitlement to an extraschedular evaluation may be present is to raise the issue and remand it for the proper procedural actions outlined in outlined in 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996).  As discussed in the introduction, the issue of entitlement to a TDIU earlier than January 21, 2009 is addressed in the remand portion of this decision.

Effective January 21, 2009, the Veteran was granted increased 30 percent and 20 percent evaluations for right and left carpal tunnel syndrome respectively.  Considering the bilateral factor, the Veteran's bilateral wrist disabilities combined for a 48 percent rating, and his total disability rating became 80 percent effective January 21, 2009.  Moreover, the bilateral factor directs that the Veteran's wrists be considered as one disability, which means that the Veteran's bilateral wrist disability was rated as a single disability that was more than 40 percent disabling.  See 38 C.F.R. § 4.26.  Accordingly, as of January 21, 2009, the Veteran met the schedular threshold criteria for entitlement to a TDIU.  

The issue then becomes whether the Veteran was unemployable on account of his service connected disabilities as of January 21, 2009.  

The Veteran reported that he last worked in 1996 as a cook and he contends that his service-connected disabilities have prevented him from being able to obtain employment.  The Veteran has reported in various lay statements and though his testimony at an April 2011 Board hearing that he has sought employment, but he reports that no one will hire him because he is considered high-risk due to his health.  During an April 2011 Board hearing, the Veteran reported that he was on oxygen for asthma, described having frequent doctor's appointments due to his service-connected disabilities, and reported that his medications caused him to be drowsy.  He reported that his service-connected carpal tunnel syndrome caused numbness in both hands and that he periodically dropped things out of his hands.    

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Thus, the Veteran is competent to describe the observable symptomatology that is caused by his service-connected disabilities and to attest to the severity of such.  He is also competent to describe his difficulty in obtaining employment.  There is no evidence that calls into question the credibility of the Veteran's lay statements in this case; and the Board therefore finds that the Veteran's statements are of probative value, as they indicate that the Veteran has had difficulty obtaining employment due to his service-connected disabilities.  

The medical evidence of record also supports the Veteran's contention that he is unemployable on account of his service connected disabilities.

In an April 2010 statement (which the Veteran clarified during his Board hearing was made by his VA pulmonary physician), a VA physician asserted that the Veteran had numerous medical conditions that precluded him from working.  Noted conditions included thrombophlebitis, ventral hernias which were inoperable, lumbar disease, bilateral upper extremity nerve damage, asthma, and sleep apnea.  The VA physician stated that these numerous problems made him unable to seek and sustain meaningful employment.  

However, while the April 2010 medical opinion clearly shows that the Veteran is currently unemployable, the VA physician did not differentiate between the Veteran's impairment due to his service-connected disabilities versus his nonservice-connected disabilities.  

The Veteran was afforded a VA examination in July 2010 to evaluate his service-connected GERD, asthma, left and right carpal tunnel syndrome status post left and right carpal tunnel release, hypertension, sinus problems, and hepatitis C.  A comprehensive physical examination was completed.  With respect to the Veteran's asthma, the VA examiner noted that the Veteran was on oxygen at all times.  The Veteran described daily asthmatic attacks which he treated with nebulizers and inhalers.  He was limited in walking, but also could not work at any kind of mechanic shop where he had trained because of exposure to fumes and solvents.  With respect to carpal tunnel syndrome, the Veteran had pain, numbness, and weakness in the bilateral hands which caused him to drop objects.  Treatment included Percocet every six hours, Morphine every eight hours, and Naproxyn twice daily which he took for his wrists and other musculoskeletal pain.  He had flare-ups provoked by typing or any kind of repetitive motion.  He wore cock-up splints at night.  The Veteran worked in the restaurant business from 1992 to 1996.  He injured his back in 1996 and had not worked since.  

The July 2010 VA examiner identified the Veteran's current diagnoses and discussed how the Veteran's various physical disabilities would limit his ability to perform certain job requirements.  With respect to employability, the VA examiner stated that the Veteran would have to have a job that would allow him to wear oxygen on a continual base, and would not require him to walk more than 15 feet or climb more than three stairs.  Additionally, the job could not result in exposure to solvents and fumes and would have to accommodate his use of a walker.  The job could not require lifting of objects greater than two pounds, pushing, climbing, twisting, and could not require any repetitive motions such as typing or computer work.  The job would have to be able to accommodate periodic impairment in the clarity of the Veteran's speech relative to his congestion symptoms and would have to accommodate daily naps of at least one hour every afternoon.  The VA examiner stated that the Veteran did give a history of frequent job applications without hiring relative to his disabilities.  

An October 2010 VA treatment report noted that the Veteran's asthma was stable, and his hand strength was still weak.  The Veteran's VA physician stated that even though this was from his service-connected disability, the Veteran was having a hard time being deemed unemployable.  The VA physician stated that he strongly believed that the Veteran was unemployable secondary to his service-connected problems.  

According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The July 2010 VA examiner, based on his examination of the Veteran, has identified numerous limitations posed by the Veteran's service-connected disabilities on his ability to obtain employment, and the Veteran's treating physician is familiar with the Veteran's disability picture.  The Board finds, therefore, that the July 2010 VA's examiner's evaluation and the October 2010 VA opinion are probative with regard whether the Veteran is unemployable due to his service-connected disabilities.  Although it is not clearly stated by the July 2010 VA examiner, the Board finds that  it is unlikely that the Veteran would be able to follow a substantially gainful occupation based on the numerous limitations to employment identified by the July 2010 VA examiner.  Moreover, the Veteran's VA physician clearly stated in October 2010 that he strongly believed that the Veteran was unemployable secondary to his service-connected problems.  

The Veteran has not been employed since 1996, and lay statements establish that he has experienced great difficulty obtaining employment due to his service-connected disabilities.  Furthermore, the medical evidence of record clearly supports the Veteran's contention that he is currently unemployable as a result of his service connected disabilities.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that from January 21, 2009, the Veteran is precluded from securing and following substantially gainful employment due to his service-connected disabilities.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  As such, TDIU is granted from January 21, 2009.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 


ORDER

TDIU is granted, effective January 21, 2009.


REMAND

Prior to January 21, 2009, the Veteran did not meet the schedular criteria for a total disability rating based on individual unemployability (TDIU).  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1). 

Because the Veteran's combined rating failed to meet the schedular percentage standards of section 4.16(a) prior to January 21, 2009, his claim for a total rating may be considered only on an extraschedular basis under section 4.16(b).  However, the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service; thus, the Board may only consider whether referral to those officials is warranted.  See 38 C.F.R. § 4.16(b); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996). 

The Veteran last worked in 1996 as a cook, but was forced to stop working after injuring his back.  In May 2007, the Veteran filed a claim for TDIU, asserting that his service connected disabilities prevented him from working.  At the time of his claim the Veteran was service connected disabilities for gastroesophageal reflux disease (GERD), rated 30 percent disabling; asthma, rated 30 percent disabling; and right and left carpal tunnel syndrome, with a combined 21 percent rating with consideration of the bilateral factor.  The Veteran was also service-connected for hypertension, sinusitis, and hepatitis C, all of which were assigned 0 percent (noncompensable) ratings.  Subsequently, the Veteran was granted service connection for tinnitus, rated 10 percent disabling.  (It is noted that several of the Veteran's service connected disability ratings were increased as of January 21, 2009, such that the Veteran met the schedular criteria for a TDIU as of that date, and a TDIU was granted from that date.)

The Veteran essentially contends that his asthma, bilateral carpel tunnel syndrome, and GERD have prevented him from being able to obtain employment.  The Veteran reported that he was on oxygen for asthma, described having frequent doctor's appointments due to his service-connected disabilities, and reported that his medications caused him to be drowsy.  Evidence dated subsequent to January 21, 2009, to include a July 2010 VA examination report and an October 2010 note from a VA physician, indicates that the Veteran is currently unemployable due to his service-connected disabilities.  

The Board finds, therefore, that a referral to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of whether an extraschedular TDIU rating prior to January 21, 2009 is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). 

2.  Thereafter, the RO/AMC should refer the Veteran's claim of entitlement to a TDIU prior to January 21, 2009 to the Chief Benefits Director of VA's Compensation and Pension Service, for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 

3.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


